Citation Nr: 0407146	
Decision Date: 03/18/04    Archive Date: 03/30/04

DOCKET NO.  03-28 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel


INTRODUCTION


The veteran had active service from February 1944 to July 
1944. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2003 rating decision of the Regional 
Office (RO) that denied the veteran's claim for entitlement 
to service connection for a low back disability.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Department of Veterans' Affairs must make reasonable 
efforts to assist the veteran in obtaining evidence necessary 
to substantiate the claim for the benefit sought unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a)(West 
2002); 38 C.F.R. § 3.159(c)(d) (2003).  Such assistance shall 
include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d)(West 2002); 38 C.F.R. § 3.159(c)(4) (2003).  

In this case, the veteran contends that he injured his back 
in service.  Although the veteran's December 1943 report of 
physical examination and induction does not show any defect 
of the musculoskeletal system, the veteran, in a February 
1944 orthopedic clinic consultation, reported a medical 
history of a back injury that was received in a 1935 
automobile accident.  X-rays taken in February 1944 revealed 
that there was no evidence of a fracture or pathology of the 
lumbrosacral region.  However, the service medical records do 
indicate that chronic lumbosacral strain was diagnosed, and 
that from February 1944 to March 1944, the veteran underwent 
physiotherapy treatment for the lumbrosacral area on at least 
six occasions.  In light of the veteran's contention that he 
injured his back in service and other evidence which suggests 
that he may have, in fact, aggravated a preexisting back 
injury, the Board finds that an attempt should be made to 
secure all records of treatment of the low back prior to 
service, as well as a clinical opinion as to the nature and 
etiology of the veteran's current low back disability, to 
include aggravation, of any back disability demonstrated to 
have existed prior to service.  

Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  The RO should contact the veteran and 
request that he furnish the names, 
addresses, and dates of treatment of all 
medical providers from whom he has 
received treatment for his low back 
disability prior to, and since, his 
military service, to include a reported 
low back injury in 1935.  After securing 
the necessary authorizations for release 
of this information, the RO should seek 
to obtain copies of all treatment records 
referred to by the veteran.

2.  The veteran should then be afforded a 
VA examination by a specialist in 
orthopedics, if available, to determine 
the nature and etiology of his current 
low back disability.  The examiner should 
be requested to furnish an opinion 
concerning whether it is at least as 
likely as not that the veteran's current 
low back disability is etiologically 
related to injury or reinjury of the low 
back during his service in the military.  
The rationale for all opinions expressed 
should be set forth.  All necessary tests 
should be performed.  The claims folder 
should be made available to the examiner 
in conjunction with the examination.

		3.  Following completion of the above, the RO 
should 
review the evidence and determine whether the 
veteran's
claim may be granted.  If not, he and his 
representative 
should be furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to 
respond.  The case should then be returned to the 
Board 
for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


                  
_________________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



